 



Exhibit 10.41
RESTRICTED STOCK AWARD AGREEMENT
     THIS AGREEMENT is made and entered into as of December 22, 2005, by and
between CSX CORPORATION (“CSX”), a Virginia corporation, and Ellen M.
Fitzsimmons (the “Recipient”).
     WHEREAS, CSX wishes to create a further incentive for Recipient to remain
as an employee of CSX.
     NOW, THEREFORE, in consideration of their mutual promises and undertakings,
CSX and Recipient mutually agree as follows:
1.   In consideration for Recipient’s agreement to remain an active employee of
CSX or an Affiliate, continuously and without interruption from the period
December 22, 2005 through December 21, 2008 (the “Employment Period”), the
Recipient shall, as of December 22, 2005, receive a grant of 20,620 shares of
restricted CSX Corporation common stock, $1 par value (the “Restricted Stock”)
under CSX’s Omnibus Incentive Plan (the “Plan”), the provisions of which are
hereby incorporated by reference. (In the event of any conflict between this
Agreement and the Plan, this Agreement shall control.) During the Employment
Period, CSX will pay to Recipient an amount equal to dividends declared and
payable on the Restricted Stock from December 22, 2005, through the Employment
Period, net of applicable withholding taxes. Except as otherwise provided
herein, the Restricted Stock shall vest and the restrictions will be lifted as
follows:

          Vesting   Shares   Date   Vested  
December 22, 2005
    5,155  
December 22, 2006
    5,155  
December 22, 2007
    5,155  
December 22, 2008
    5,155  

2.   (a) Except as set forth in subsection 2, if Recipient’s employment by CSX
or an Affiliate terminates before the “Vesting Date,” this Agreement shall
become null and void and CSX shall have no obligation as to vesting of any of
the Restricted Stock and payment of any further monies pursuant to Paragraph 1
of this Agreement.
     (b) In the event of a termination of Recipient’s employment before the end
of the Employment Period by reason of Recipient’s death or Disability, by CSX
without Cause or by Recipient for Good Reason, the Date of Termination shall be
the Vesting Date with respect to a number of shares of Restricted Stock
determined by the following formula:
(number of completed months from the Grant Date through the Date of
Termination / 48) x 20,620)
     For purposes of this Agreement, “Disability” shall mean the Recipient’s
becoming disabled within the meaning of the long-term disability plan of the
Company covering the Recipient. “Cause” means (i) the willful and continued
failure of the Recipient substantially to perform the Recipient’s duties under
this Agreement (other

 



--------------------------------------------------------------------------------



 



than as a result of physical or mental illness or injury), after the Board of
Directors of the Company (the “Board”) or the Chief Executive Officer or other
senior executive of the Company delivers to the Recipient a written demand for
substantial performance that specifically identifies the manner in which the
Board, the Chief Executive Officer or such other executive believes that the
Recipient has not substantially performed the Recipient’s duties, or
(ii) illegal conduct or gross misconduct by the Recipient. “Good Reason” means
termination by the Recipient within 60 days after, and as a result of:

  i.   Any action by the Company that results in a material diminution in the
Recipient’s position, authority, duties or responsibilities; provided, however,
that minor changes in Recipient’s job title or responsibilities will not
constitute grounds for a Good Reason termination under this Section 4(c)(i)(A).
    ii.   any requirement by the Company that the Recipient’s services be
rendered primarily at a location or locations other than Jacksonville, Florida,
unless such requested relocation is made under the terms of the CSX executive
relocation policy.

     The remainder of the Restricted Stock shall be forfeited as of the Date of
Termination and CSX shall have no obligation as to vesting of such forfeited
Restricted Stock, nor any obligation to pay further monies pursuant to
Paragraph 1 of this Agreement with respect to any of the Restricted Stock.
     (c) Recipient shall be solely responsible for any and all federal, state,
and local taxes which may be imposed on her as a result of her receipt of the
Restricted Stock, the vesting thereof and her receipt of dividends pursuant to
Section 1.
3.   In the event of any change (such as recapitalization, merger,
consolidation, stock dividend, or otherwise) in the character or amount of CSX
Corporation common stock, $1 par value, prior to vesting of the Restricted Stock
pursuant to Paragraph 1 of this Agreement, (a) the number of shares of
Restricted Stock to which Recipient shall be entitled shall be the same as if
she had actually owned the Restricted Stock without restriction at the time of
such change, and (b) the amount of the cash to be paid to Recipient shall be the
amount of dividends paid on the Restricted Stock following such change in the
number of shares of Restricted Stock.
4.   Upon the occurrence of the date of a Vesting Event as defined in the Plan,
the Vesting Date will be deemed to have occurred.
5.   Nothing in this Agreement shall be interpreted or construed to create a
contract of employment between the Company and the Recipient. This Agreement is
intended sole to provide Recipient an incentive to continue her existing
employment.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
December 22, 2005.

     
RECIPIENT:
  CSX CORPORATION
 
   
/s/ Ellen M. Fitzsimmons
  /s/ Michael Ward
 
   
Ellen M. Fitzsimmons
  Title: Chairman, President & CEO

 